—In a proceeding pursuant *486to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal dated May 26, 1992, which upheld a finding of a rent ovércharge and directed a refund to be paid to the tenant, the petitioner appeals from a judgment of the Supreme Court, Queens County (Smith, J.), dated January 20, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s- contention, the respondent’s determination that the petitioner failed to provide the rent history documents which had been requested for the purpose of processing the tenant’s rent overcharge is supported by the record (see, Matter of Pell v Board of Educ., 34 NY2d 222). Under these circumstances, the resulting refund of the rent overcharge was not arbitrary and capricious (see, Matter of 61 Jane St. Assocs. v New York City Conciliation & Appeals Bd., 65 NY2d 898).
We have considered the petitioner’s remaining contentions and find them to be without merit. Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.